BRF S.A. A Public Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 ANNOUNCEMENT TO THE MARKET On April 4, 2016, BRF S.A. (“BRF”) filed its Annual Report on Form 20-F for the year ended December 31, 2015 (the “Form 20-F”) with the U.S. Securities and Exchange Commission (the “SEC”). In compliance with the New York Stock Exchange rules, the Form 20-F is available on our website at http://www.brf-br.com. In addition, all shareholders of BRF may request, free of charge, a hard copy of BRF’s complete audited financial statements filed with the SEC. To request a hard copy of BRF’s audited financial statements or to confirm or clarify this press release, please contact the Investor Relations Department of BRF, whose contact information is as follows: Investor Relations Department BRF S.A. Rua Hungria, 1400 01455-000 – São Paulo – SP – Brasil
